Citation Nr: 1424232	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  14-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to July 1950 and from October 1950 to March 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss has been manifested by numeric designations no greater than Level II for the right ear and no greater than Level I for the left ear.


CONCLUSION OF LAW

The criteria for establishing entitlement to a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a pre-adjudication letter dated in August 2011, RO notified the Veteran of the evidence needed to substantiate his claim for increased rating for bilateral hearing loss. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He was notified of the disability rating and effective date elements of his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, a claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The August 2011 letter told the Veteran that evidence of worsening could substantiate the increased rating claim. He was notified in the August 2011 letter that medical or lay evidence could be submitted to substantiate his increased rating claims and was provided with specific examples. The letters stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 

The August 2011 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded a VA examination to assess the severity of his service-connected bilateral hearing loss.  The findings are sufficient to apply the rating criteria.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2013). 

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran was provided an audiogram at his July 2011 VA examination.  The audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
55
60
45
LEFT
15
30
45
50
35

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran as having normal to moderate sensorineural hearing loss on the left ear and normal to moderately severe sensorineural hearing loss in the right ear.  The examiner noted that the Veteran's bilateral hearing loss has a significant impact on his occupational activities in the form of difficulty hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report in addition to dictating objective test results).

Under Table VI, the Veteran's right ear is assigned Roman numeral II and the left ear is assigned Roman numeral I.  Under Table VII, if one ear is rated I and the other is rated II, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

The Board notes several VA treatment records relating to the Veteran's bilateral hearing loss.  However, the rating criteria for bilateral hearing loss require pure tone threshold testing and speech recognition ability testing (Maryland CNC).  See 38 C.F.R. § 4.85.  None of those records note that such testing was performed at those times.  Thus, those records do not provide a basis for granting the Veteran a compensable rating for his bilateral hearing loss.

The Board also notes the Veteran's argument that a September 25, 2012, VA audiology consultation included hearing test and should be the basis for a compensable evaluation.  See November 2011 Notice of Disagreement.  In that treatment note, however, the audiologist explained that the Veteran did have mild-to-severe bilateral hearing loss, but there was no significant change from the Veteran's audiogram conducted at the November 2011 VA examination.  See September 2012 VA Treatment Record (Virtual VA). Indeed, none of the Veteran's treatment records show a level of hearing loss that would warrant a compensable rating.

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  The Board recognizes the Veteran's contentions that his bilateral hearing loss is of greater severity than reflected by the assigned disability rating.  However, notwithstanding the Veteran's descriptions, the audiometric testing results are dispositive evidence for a claim for a higher disability rating for hearing loss. 

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology in this case, as a degree of difficulty in hearing would be expected with any hearing loss.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for bilateral hearing loss must be denied.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


